Exhibit 10.2

(4/1/07)

MINERAL LEASE NO. ML 50921

GRANT: SCH 2132.25

Deaf: 40

AMENDED AND RESTATED

UTAH STATE MINERAL LEASE FORM

GEOTHERMAL ENERGY LEASE

THIS AMENDED AND RESTATED MINING LEASE AND AGREEMENT (the “Lease”) is entered
into and is effective as of July 1, 2007 (the “Effective Date”) by and between
the STATE OF UTAH, acting by and through the SCHOOL AND INSTITUTIONAL TRUST
LANDS ADMINISTRATION, 675 East 500 South, Suite 500, Salt Lake City, Utah 84102
(“Lessor”), and

RASER TECHNOLOGIES, INC.

5152 NORTH EDGEWOOD DR., SUITE 375

PROVO, UTAH 84604

having a business address as shown above (“Lessee”).

WITNESSETH:

That the State of Utah, as Lessor, in consideration of the rentals, royalties,
and other financial consideration paid or required to be paid by Lessee, and the
covenants of Lessee set forth below, does hereby GRANT AND LEASE to Lessee the
exclusive right and privilege to explore for, drill for, produce, remove,
extract, store, utilize, treat, process, convert, reinject, and sell, geothermal
energy resources, as defined in Paragraph 1.1, located within the boundaries of
the following-described tracts of land (the “Leased Premises”) located in Beaver
and Iron Counties, State of Utah:

 

Township 30 South, Range 12 W, SLB&M Section 34:    Lots 1(39.87), 2(39.60),
3(39.48), 4(40.38), 5(39.86), 6(39.75), 7(39.60), 8(39.87), 9(40.12), 10(40.36),
11(40.36), 12(40.12), SW 1/4 Section 36:    Lots 1(35.29), 2(35.30), 3(36.38),
4(38.71), W 1/2E 1/2, W 1/2 Township 31 South, Range 12 West, SLB&M Section 2:
   Lots 1(56.84), 2(56.82), 3(56.78), 4(56.76), 5(40.00), 6(40.00), 7(40.00),
8(40.00), 9(40.00), 10(40.00), 11(40.00), 12(40.00), S 1/2 Township 36 South,
Range 15 West, SLB&M Section 27:    SE 1/4SE 1/4

Containing 2172.25 acres, more or less.

Together with the right and privilege to make use of the surface and subsurface
of the Leased Premises for uses reasonably incident to the production of leased
substances by Lessee on the Leased Premises or on other lands under the control
of Lessee or produced in connection with operations on the Leased Premises,
including, but not limited to roads, pipelines, utility and power lines,
geothermal



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 2

 

power generation facilities and other structures and improvements and other
purposes incident to development of the leased substance; and the mitigation,
restoration and reclamation of the surface. This Mining Lease and Agreement is
subject to, and Lessee hereby agrees to and accepts, the following covenants,
terms, and conditions.

 

1. LEASED SUBSTANCES.

 

  1.1 Geothermal Energy Resources. Geothermal energy resources leased under this
Mining Lease and Agreement (collectively “leased substances”) are : (a) thermal
energy in the form of hot water, brine, steam, steam condensates, or by-products
thereof, including minerals in the hot water; (b) electrical and other energy
derived, generated or manufactured from water, brine, steam, or steam
condensates derived or obtained from geothermal energy resources; and
(c) byproducts obtained in the course of producing geothermal energy resources

 

  1.2 Discovery of Other Minerals. This mineral lease grants Lessee the right,
subject to the terms and conditions set forth herein, to extract the leased
substances. In the event that minerals or materials other than the leased
substances are discovered during lease operations, Lessee shall promptly notify
the Lessor and shall not further disturb or remove the other minerals or
materials without Lessor’s written permission. Upon notifying Lessor of such
discovery the Lessee shall have preference in making application to the Lessor
for a lease or permit covering the unleased minerals or materials that are
discovered.

 

  1.3 No Warranty of Title; Mineral Ownership under Severed Surface. Lessor
claims title to the mineral estate covered by this Lease. Lessor does not
warrant title nor represent that no one will dispute the title asserted by
Lessor. It is expressly agreed that Lessor shall not be liable to Lessee or any
third party for any alleged deficiency in title to the mineral estate, nor shall
Lessee become entitled to any refund for any rentals, bonuses, or royalties paid
under this Lease in the event of title failure except as provided in this
paragraph 1.3. Lessor claims that geothermal energy resources are within the
scope of the reservation of minerals to the State of Utah made when the State
conveys or otherwise disposes of the surface estate of state trust lands. In the
event that Lessor has sold or otherwise disposed of the surface estate of all or
a portion of the Leased Premises, and a surface owner obtains a final judgment
establishing its ownership of geothermal energy resources within or under such
split estate lands, Lessor shall refund or interplead that portion of any
royalties paid by Lessee for substances determined not to be part of the mineral
estate, and this Lease will automatically terminate as to lands in which Lessor
has been adjudicated to have no interest in geothermal energy resources. Under
no conditions will any rental or bonus paid by the Lessee to the Lessor be
refunded.

 

2. RESERVATIONS TO LESSOR. Subject to the exclusive rights and privileges
granted to Lessee under this Lease, and further provided that Lessor shall
refrain from taking actions with respect to the Leased Premises that may
unreasonably interfere with Lessee’s operations, Lessor hereby excepts and
reserves from the operation of this Lease the following rights and privileges
(to the extent that Lessor has the right to grant such rights and privileges):

 

  2.1 Rights-of-Way and Easements. Lessor reserves the right, following
consultation with the Lessee, to establish rights-of-way and easements upon,
through or over the Leased Premises, under terms and conditions that will not
unreasonably interfere with operations under this Lease, for roads, pipelines,
electric transmission lines, transportation and utility corridors, mineral
access, and any other purpose deemed reasonably necessary by Lessor.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 3

 

  2.2 Other Mineral Leases. Lessor reserves the right to enter into mineral
leases and agreements with third parties covering minerals other than the leased
substances, under terms and conditions that will not unreasonably interfere with
operations under this Lease in accordance with Lessor’s regulations, if any,
governing multiple mineral development.

 

  2.3 Use and Disposal of Surface. To the extent that Lessor owns the surface
estate of the Leased Premises and subject to the rights granted to the Lessee
pursuant to this Lease, Lessor reserves the right to use, lease, sell, or
otherwise dispose of the surface estate or any part thereof, provided that any
such actions will not unreasonably interfere with operations under this Lease.
Lessor shall notify Lessee of any such sale, lease, or other disposition of the
surface estate.

 

  2.4 Rights Not Expressly Granted. Lessor further reserves all rights and
privileges of every kind and nature, except as specifically granted in this
Lease, provided that any actions under such reservations will not unreasonably
interfere with operations under this Lease.

 

3. TERM OF LEASE; MINIMUM ROYALTIES; READJUSTMENT.

 

  3.1 Primary Term. This Lease is granted for a “primary term” of 10 years from
the Effective Date.

 

  3.2 Extension Beyond Primary Term By Production. Subject to Lessee’s
compliance with the other provisions of this Lease, this Lease shall remain in
effect beyond the primary term so long as leased substances are being produced
in sufficient commercial quantities as defined herein, from the Leased Premises,
or from lands constituting a geothermal unit as approved by Lessor in its
reasonable discretion. The phrase “sufficient commercial quantities” as used
herein, means that the production of leased substances from the subsurface
geothermal estate of the leasehold is sufficient in quantity and value to permit
commercial sale for amounts sufficient to cover all operating expenses accruing
to the lessee for leasehold operations for that lease year, including the
payment of all taxes and the payment of rentals and royalties accruing to the
Lessor.

 

  3.3 Extension Beyond Primary Term By Diligent Development, Financial
Investment and Minimum Royalty. In the absence of actual production in
sufficient commercial quantities as set forth in paragraph 3.2, Extension Beyond
Primary Term, this Lease shall remain in effect beyond the primary term only if
the Lessor finds in its reasonable discretion, taking into account the interests
of the trust beneficiaries, that Lessee is engaged in diligent operations,
exploration or development activity, as well as making a substantial financial
investment, which activities and investments will advance development or
production of leased substances from the Leased Premises or lands constituting a
logical geothermal unit as approved by the Director which includes the Leased
Premises, and Lessee pays the annual minimum royalty set forth in Paragraph 3.4,
Minimum Royalty, in advance, on or before the anniversary date of the date first
written hereinabove.

 

  3.4 Minimum Royalty. Commencing with the eleventh lease year of this lease
Lessee shall pay Lessor an annual minimum royalty, in advance, on or before the
Effective Date and each anniversary thereof. The advance annual minimum royalty
shall be in the amount of $5.00 per acre. Lessee may credit each lease-year’s
minimum royalty payment against actual production royalties accruing during that
lease year, but such credit shall not carry over beyond the lease year in which
the advance royalty was paid. Minimum royalties may not be credited against the
annual rentals or bonus bids.

 

  3.5

Expiration; Cessation of Production. This Lease may not be extended pursuant to
paragraph 3.3, Diligent Operations,



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 4

 

 

beyond the end of the twentieth year after the Effective Date except by the
actual production of leased substances in sufficient commercial quantities from
the Leased Premises or from lands constituting an approved unit or other
cooperative development arrangement which includes the Leased Premises, or
except by suspension of the Lease pursuant to Article 17.3, unless otherwise
specifically approved in writing by the Director of the Trust Lands
Administration taking into account the interest of the trust beneficiaries.
After expiration of the primary term, this Lease will expire of its own terms,
without the necessity of any notice or action by Lessor, if: (a) Lessee fails to
produce leased substances in sufficient commercial quantities in accordance with
Article 3.2; (b) Lessee ceases to engage in diligent exploration, development,
or operations or fails to pay annual advance minimum royalties in accordance
with Paragraph 3.4; or, (c) Lessor fails to make a written determination that it
is in the interest of the trust beneficiaries to extend this lease.

 

  3.6 Readjustment Option. At the end of twenty (20) years, if this Lease is
still in effect, and at the end of each ten (10) year period thereafter (the
“Readjustment Period”), Lessor may exercise its option to readjust the terms and
conditions of this Lease, to obtain market value return to the Lessor,
(including, without limitation: rental rates, minimum royalties, royalty rates,
valuation methods, and provisions concerning reclamation). Notice of intent to
exercise the right to readjust is timely given by Lessor if mailed prior to the
end of the Readjustment Period to the last address set forth for Lessee in
Lessor’s files. Lessor shall have up to one year after exercising its option to
readjust to review and communicate in writing the final readjusted terms of the
lease. If within thirty (30) days after submission of the readjusted lease terms
to the Lessee, the Lessee determines that any or all of the proposed readjusted
terms and conditions are unreasonable, then Lessee shall so notify Lessor in
writing and the parties, acting reasonably, shall attempt to resolve the
objectionable term or condition. If the parties are unable, acting reasonably,
to resolve the matter and agree upon the readjusted terms and conditions as
submitted by Lessor at the end of the Readjustment Period, Lessee shall forfeit
any right to the continued extension of this lease, and the lease shall
automatically terminate, provided that nothing herein shall be deemed to
preclude Lessee from appealing any readjustment by Lessor pursuant to applicable
law.

 

4. BONUS BID. Lessee agrees to pay Lessor an initial bonus bid in the sum of
$    n/a     dollars as partial consideration for Lessor’s issuance of this
Lease, payable in cash prior to execution of this lease. The initial bonus bid
may not be credited against annual rentals, annual minimum royalties or
production royalties accruing pursuant to this lease.

 

5. RENTALS/MINIMUM RENTALS. Lessee agrees to pay Lessor an annual rental of
$1.00 for each acre and fractional part thereof within the Leased Premises;
provided however, the minimum annual rental required by this lease shall be
$500.00 irrespective of acreage. Lessee shall promptly pay annual rentals each
year in advance on or before the anniversary date of the Effective Date. The
rental payment for a mineral lease year may be credited against production
royalties only as they accrue for that lease year. The Lessee may not credit
rentals paid for one lease year against production royalties accruing to another
lease year. Rental payments may not be credited against minimum royalties or
bonus bids accruing to any lease year.

 

6. ROYALTIES.

 

  6.1 Production Royalties. Lessee shall pay Lessor a production royalty out of
gross proceeds, as defined in 30 C.F.R. § 206.351 (2007), received by Lessee
from the sale of Leased Substances produced from the Leased Premises, or
allocated to the Leased Premises if all or a portion are unitized pursuant to
Paragraph 13.6, as follows:

(a) Power Generation. If Lessee utilizes geothermal resources from the Leased
Premises to generate and sell electric power, the royalty shall be equal to two
and one-quarter per cent (2.25 %) of the gross proceeds, as defined in 30 C.F.R.
§ 206.351 (2007), of the sale of electric power for the first five years of the
lease term, and three and one-half per cent (3.5 %) thereafter, subject to
Lessor’s future readjustment rights under Paragraph 3.6.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 5

 

(b) Direct Sale or Use. If Lessee sells or uses geothermal resources directly in
the form of geothermal heat, steam or liquids, the royalty shall be equal to ten
per cent (10.0 %) of the net proceeds or value of the sale or use, subject to
Lessor’s future readjustment rights under Paragraph 3.6.

(c) Sale of Byproducts. If Lessee treats or processes any geothermal resources
from the Leased Premises to extract or manufacture therefrom any byproducts, as
defined in 30 C.F.R. § 206.351 (2007), and sells such byproducts, the royalty
shall be equal to five per cent (5.0 %) of the net proceeds of the sale, subject
to Lessor’s future readjustment rights under Paragraph 3.6.

(d) Pro-Rata Adjustment for Cooperative Development Arrangement. In the event
that a cooperative development arrangement commingles leased substances from the
Premises or a portion of the Premises with leased substances from other Federal
or private lands, Lessee shall meter, gauge, or measure, according to prudent
and prevalent industry standards, all production from wells supplying any
geothermal generating facility within the cooperative development arrangement,
and compute and pay Lessor’s proportionate Production Royalty attributable to
the Premises on the proportionate basis in accordance with the provisions of
this Section 6.

 

  6.2 Non-Arms Length Transactions. Upon any transfer, sale, or other conveyance
of leased substances by other than an arms-length contract, as defined in 30
C.F.R. § 206.351 (2007), Lessee shall promptly notify Lessor of such
non-arms-length transfer, sale or other conveyance. Lessor may then determine
the value of the leased substances for royalty purposes, taking into account
market prices for electricity generated from similar projects, the value of
production reported from other geothermal leases, and other economic data deemed
pertinent by Lessor.

 

  6.3 No Deductions. It is expressly understood and agreed that none of Lessee’s
production or processing costs including, but not limited to, costs for
materials, labor, overhead, distribution, processing, or general and
administrative activities, may be deducted in computing Lessor’s royalty. All
such costs shall be entirely borne by Lessee and are anticipated by the rate of
royalty set forth in this Lease.

 

  6.4 Royalty Payment. For all leased substances that are sold during a
particular month, Lessee shall pay royalties to Lessor on or before the end of
the next succeeding month. Royalty payments shall be accompanied by a verified
statement, in a form approved by Lessor, stating the amount of leased substances
sold, the gross proceeds accruing to Lessee, and any other information
reasonably required by Lessor to verify production and disposition of the leased
substances or leased substances products. Delinquent royalties may be subject to
late fees and penalties in accordance with Lessor’s Rules.

 

  6.5 Suspension, Waiver or Reduction of Rents or Royalties. Lessor, to the
extent not prohibited by applicable law, is authorized to waive, suspend, or
reduce the rental or minimum royalty, or reduce the royalty applicable with
respect to the entire Lease, whenever in Lessor’s sole judgment it is necessary
to do so in order to promote development, or whenever in the Lessor’s sole
judgment the Lease cannot be successfully operated under the terms provided
herein and continued operations are in the trust land beneficiaries best
interest.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 6

 

  6.6. Internal Use. Lessee may use, free of royalty, any leased substances,
including without limitation geothermal resources and electric power, reasonably
necessary for operations on the Leased Premises or lands within a unit approved
pursuant to Paragraph 13.6, or unavoidably lost during operations.

 

7. RECORDKEEPING; INSPECTION; AUDITS.

 

  7.1 Registered Agent; Records. Lessee shall maintain a registered agent within
the State of Utah to whom any and all notices may be sent by Lessor and upon
whom process may be served. Lessee shall also maintain an office within the
State of Utah containing originals or copies of all maps, engineering data,
permitting materials, books, records or contracts (whether such documents are in
paper or electronic form) generated by Lessee that pertain in any way to leased
substances production, output and valuation; mine operations; assays; processing
returns; leased substances sales and dispositions; and calculation of royalties.
Lessee shall maintain such documents for at least seven years after the date of
the leased substances production to which the documents pertain.

 

  7.2 Inspection. Lessor’s employees and authorized agents at Lessor’s sole risk
and expense shall have the right to enter the Leased Premises, to go on any part
of the Leased Premises to examine, inspect, survey and take measurements for the
purposes of verifying production amounts and proper lease operations. Upon
reasonable notice to Lessee, Lessor’s employees and authorized agents shall
further have the right to audit, examine and copy (at Lessor’s expense) all
documents described in paragraph 7.1, Registered Agent; Records, whether such
documents are located on the leased premises or elsewhere. Lessee shall furnish
all conveniences necessary for said inspection, survey, or examination;
provided, however, that such inspections shall be conducted in a manner that is
in conformance with all applicable safety regulations and does not unreasonably
interfere with Lessee’s operations.

 

  7.3 Geologic Information. In the event Lessee conducts core-drilling
operations or other geologic evaluation of the Leased Premises, Lessor may
inspect core samples, evaluations thereof, and proprietary geologic information
concerning the Leased Premises. Upon request by Lessor, Lessee shall timely
provide Lessor with a true and correct copy of all such evaluations, geological
reports, drilling logs, assays and interpretive maps of the leased substances
within the leased lands.

 

  7.4 Confidentiality. Any and all documents and geologic data obtained by
Lessor through the exercise of its rights as set forth in paragraphs 7.2,
Inspection., and 7.3, Geologic Information., may be declared confidential
information by Lessee, in which event Lessor and its authorized agents shall
maintain such documents and geologic data as protected records under the Utah
Governmental Records Access Management Act or other applicable privacy statute,
and shall not disclose the same to any third party without the written consent
of Lessee, or as required under the order of a court of competent jurisdiction
requiring such disclosure, provided that Lessor’s obligations of confidentiality
to Lessee shall cease upon termination of this Lease.

 

8. USE OF SURFACE ESTATE.

 

  8.1

Lessor-Owned Surface. If Lessor owns the surface estate of all or some portion
of the Leased Premises, at the time of the execution of this Lease, by issuance
of this Lease the Lessee has been granted the right to make use of such lands to
the



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 7

 

 

extent reasonably necessary and expedient for the economic operation of the
leasehold. Such surface uses shall be exercised subject to the rights reserved
to Lessor as provided in paragraph 2, RESERVATIONS TO LESSOR, and without
unreasonable interference with the rights of any prior or subsequent lessee of
Lessor.

 

  8.2 Split-Estate Lands. If Lessor does not own the surface estate of any
portion of the Leased Premises, Lessee’s access to and use of the surface of
such lands shall be determined by applicable law governing mineral development
on split-estate lands, including without limitation applicable statutes
governing access by mineral owners to split estate lands, and reclamation and
bonding requirements. Lessee shall indemnify, defend and hold Lessor harmless
for all claims, causes of action, damages, costs and expenses (including
attorney’s fees and costs) arising out of or related to damage caused by
Lessee’s operations to surface lands or improvements owned by third parties.

 

9. APPLICABLE LAWS AND REGULATIONS; HAZARDOUS SUBSTANCES

 

  9.1 Trust Lands Statute and Regulations. This Lease is issued pursuant to, and
is subject to, the provisions of Title 53C, Utah Code Annotated, 1953, as
amended. Further, Lessee and this lease are subject to and shall comply with all
current and future rules and regulations adopted by the School and Institutional
Trust Lands Administration and its successor agencies.

 

  9.2 Other Applicable Laws and Regulations. Lessee shall comply with all
applicable federal, state and local statutes, regulations, and ordinances,
including without limitation the Utah Mined Land Reclamation Act, applicable
statutes and regulations relating to mine safety and health, and applicable
statutes, regulations and ordinances relating to public health, pollution
control, management of hazardous substances and environmental protection.

 

  9.3 Hazardous Substances. Lessee [or other occupant pursuant to any agreement
authorizing development of the leased substance] shall not keep on or about the
premises any hazardous substances, as defined under 42 U.S.C. § 9601(14) or any
other Federal environmental law, any regulated substance contained in or
released from any underground storage tank, as defined by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6991, et seq, or any substances
defined and regulated as “hazardous” by applicable State law, (hereinafter, for
the purposes of this Lease, collectively referred to as “Hazardous Substances”)
unless such substances are reasonably necessary in Lessee’s operations, and the
use of such substances or tanks is noted and approved in the Lessee’s mining
plan, and unless Lessee fully complies with all Federal, State and local laws,
regulations, statutes, and ordinances, now in existence or as subsequently
enacted or amended, governing Hazardous Substances. Lessee shall immediately
notify Lessor, the surface management agency, and any other Federal, State and
local agency with jurisdiction over the Leased Premises, of contamination
thereon, of (i) all reportable spills or releases of any Hazardous Substance
affecting the Leased Premises, (ii) all failures to comply with any applicable
Federal, state or local law, regulation or ordinance governing Hazardous
Substances, as now enacted or as subsequently enacted or amended, (iii) all
inspections of the Leased Premises by, or any correspondence, order, citations,
or notifications from any regulatory entity concerning Hazardous Substances
affecting the Leased Premises, (iv) all regulatory orders or fines or all
response or interim cleanup actions taken by or proposed to be taken by any
government entity or private Party concerning the Leased Premises.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 8

 

  9.4 Hazardous Substances Indemnity. Lessee [or other occupant pursuant to any
agreement authorizing development of the leased substance] shall indemnify,
defend, and hold harmless Lessor, employees, officers, and agents with respect
to any and all damages, costs, liabilities, fees (including reasonable
attorneys’ fees and costs), penalties (civil and criminal), and cleanup costs
arising out of or in any way related to Lessee’s use, disposal, transportation,
generation, sale or location upon or affecting the Leased Premises of Hazardous
Substances, as defined in paragraph 9.3 of this Lease. This indemnity shall
extend to the actions of Lessee’s employees, agents assigns, sublessees,
contractors, subcontractors, licensees and invitees. Lessee shall further
indemnify, defend and hold harmless Lessor from any and all damages, costs,
liabilities, fees (including reasonable attorneys’ fees and costs), penalties
(civil and criminal), and cleanup costs arising out of or in any way related to
any breach of the provisions of this Lease concerning Hazardous Substances. This
indemnity is in addition to, and in no way limits, the general indemnity
contained in paragraph 16.1 of this Lease.

 

  9.5 Waste Certification. The Lessee shall provide upon abandonment, transfer
of operation, assignment of rights, and prior to lease relinquishment,
certification to the Lessor that, based upon a complete search of all the
operator’s records for the Lease, and upon its knowledge of past operations,
there have been no reportable quantities of hazardous substances as defined in
40 Code of Federal Regulations §302.4, or used oil as defined in Utah
Administrative Code R315-15, discharged (as defined at 33 U.S.C. §1321(a)(2)),
deposited or released within the Leased Premises, either on the surface or
underground, and that all remedial actions necessary have been taken to protect
human health and the environment with respect to such substances. Lessee shall
additionally provide to Lessor a complete list of all hazardous substances,
hazardous materials, and their respective Chemical Abstracts Service Registry
Numbers, used or stored on, or delivered to, the Leased Premises. Such
disclosure will be in addition to any other disclosure required by law or
agreement.

 

10. BONDING.

 

  10.1 Lease Bond May Be Required. At the time this Lease is executed, Lessor
may require Lessee to execute and file with the Lessor a good and sufficient
bond or other financial guarantee acceptable to Lessor in order to:
(a) guarantee Lessee’s performance of all covenants and obligations under this
Lease, including Lessee’s obligation to pay royalties; (b) ensure compensation
for damage, if any, to the surface estate and any surface improvements; and
(c) ensure full reclamation of the lease premises upon cessation of operations,
including without limitation proper plugging and abandonment of wellbores,
removal of surface improvements, recontouring, and revegetation. Upon notice to
Lessee, the Lessor may, in its reasonable discretion, determine that the lease
bond on file is insufficient to protect Lessor’s interests. In such an event the
Lessor shall enter written findings as to the basis for calculation of the
perceived insufficiency and enter an order establishing the amount of additional
bonding required. Lessee shall file any required additional bond with Lessor
within thirty (30) days after demand by Lessor. Lessor may increase or decrease
the amount of any additional bond from time to time in accordance with the same
procedure.

 

11. WATER RIGHTS.

 

  11.1

Water Rights in Name of Lessor. It is understood that water or steam or
subsequent condensation from geothermal sources might be subject to application
for beneficial use under the water laws of Utah. Prior to commencement of any
drilling operations within the leasehold area, Lessee shall obtain necessary
drilling permits from the State Division of Water Rights. Lessee shall also
comply with the rules and regulations of the State Division of Water Rights with
respect to required appropriations of water associated with use of geothermal
resources and lease operations. Any new appropriation of water rights for use in
association with this lease or operations upon the Leased Premises shall be
considered an



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 9

 

 

appurtenance to the Leased Premises. At any time during the term of the Lease,
Lessor shall have the right to cause Lessee to transfer any such water rights
into the name of Lessor. If Lessor elects to take ownership of said water
rights, Lessor shall deliver to Lessee a notice of such a decision. Upon receipt
of Lessor’s notice, Lessee shall transfer the water rights to Lessor; provided
however, that Lessee shall retain the right to use such water right at no cost
during the term of this Lease. Upon termination of the Lease, such water rights
shall automatically become the property of Lessor, and Lessee shall make all
necessary filings to effectuate the transfer.

 

  11.2 Option to Purchase. If Lessee purchases or acquires an existing water
right for use in association with this lease or operations upon the Leased
Premises, Lessor shall have the option to acquire that portion of such water
right as was used on the Leased Premises upon expiration or termination of this
Lease. The option price for such water right shall be the fair market value of
the water right as of the date of expiration or termination of this Lease. Upon
expiration or termination of this Lease, Lessee shall notify Lessor in writing
of all water rights purchased or acquired by Lessee for leased substances mining
operations on the Leased Premises and its estimate of the fair market value of
such water right. Lessor shall then have forty-five (45) days to exercise its
option to acquire the water by payment to Lessee of the estimated fair market
value. If Lessor disagrees with Lessee’s estimate of fair market value, Lessor
shall notify Lessee of its disagreement within the 45 day option exercise
period. The fair market value of the water right shall then be appraised by a
single appraiser mutually acceptable to both parties, which appraisal shall be
final and not subject to review or appeal. If the parties cannot agree upon the
choice of an appraiser, the fair market value of the water right shall be
determined by a court of competent jurisdiction. Conveyance of any water right
pursuant to this paragraph shall be by quit claim deed.

 

  11.3 Proration in the Event of Unitization. In the event that Lessee files to
appropriate or acquires water rights for a geothermal facility that is part of a
unit, cooperative or other plan of development approved pursuant to Paragraph
13.6, Lessee’s option to own water rights pursuant to Paragraph 11.1, and its
grant of an option to Lessor to purchase acquired water under Paragraph 11.2,
shall be limited to a pro rata portion of such rights proportionate to Lessor’s
ownership of lands within the approved unit area or the area of such other
cooperative development arrangement.

 

12. ASSIGNMENT OR SUBLEASE; OVERRIDING ROYALTIES.

 

  12.1 Consent Required. Lessee shall not assign or sublease this Lease in whole
or in part, or otherwise assign or convey any rights or privileges granted by
this Lease, including, without limitation, creation of overriding royalties or
production payments, without the prior written consent of Lessor, which shall
not be unreasonably withheld. Lessee agrees that Lessor, in determining whether
to consent to any proposed assignment, may reasonably consider the proposed
assignee’s financial capacity, ability to market and process leased substances,
and may refuse to consent to such assignment if, in the Lessor’s reasonable
opinion, the proposed assignee lacks the necessary financial or technical
capacity to mine, market and/or process leased substances in a manner comparable
to Lessee. Any assignment, sublease or other conveyance made without prior
written consent of Lessor shall have no legal effect unless and until approved
in writing by Lessor. Exercise of any right with respect to the Leased Premises
in violation of this provision shall constitute a default under this Lease.

 

  12.2 Binding Effect. All of the terms and provisions of this Lease shall be
binding upon and shall inure to the benefit of their respective successors,
assigns, and sublessees.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 10

 

  12.3 Limitation on Overriding Royalties. Lessor reserves the right to
disapprove the creation of an overriding royalty or production payment that
would, in Lessor’s reasonable discretion, constitute an unreasonable economic
burden upon operation of the Lease. In exercising its discretion to disapprove
the creation of an overriding royalty, Lessor shall consult with Lessee and any
third parties involved and shall prepare findings to evidence the basis of its
decision.

 

13. OPERATIONS.

 

  13.1 Permitting. Before Lessee commences exploration, drilling, or mining
operations on the Leased Premises, it shall have obtained such permits and
posted such bonds as may be required under applicable provisions of the Utah
Mined Land Reclamation Act and associated regulations. Lessee shall maintain any
required permits in place for the duration of mining operations and reclamation.
Upon request, Lessee shall provide Lessor with a copy of all regulatory filings
relating to permitting matters.

 

  13.2 Plan of Operations. Prior to the commencement of any exploration,
drilling, or mining operations on the Leased Premises, Lessee shall obtain
Lessor’s approval of a plan of operations for the Leased Premises. Lessor may
modify the proposed plan of operations as is needed to insure that there is no
waste of economically recoverable mineral reserves contained on the Leased
Premises. In this context “waste” shall mean the inefficient utilization of, or
the excessive or improper loss of an otherwise economically recoverable mineral
resource. Lessor shall notify Lessee in writing of its approval or modifications
of the plan of operations. The plan of operations submitted by Lessee shall be
deemed approved by Lessor if Lessor has not otherwise notified Lessee within
sixty (60) days of filing.

 

  13.3 Plan of Operations - Modification. In the event that material changes are
required to the plan of operations during the course of mining, Lessee shall
submit a modification of the plan of operations to the Lessor. Routine
adjustments to the plan of operations based upon geologic circumstances
encountered during day-to-day mining operations do not require the submission of
a modification. If the proposed changes require emergency action by Lessor, then
the Lessee shall so notify the Lessor at the time of submission of the
modification and the parties shall use their best efforts to meet the Lessee’s
time schedule regarding implementation of the changes. Non-emergency
modifications will be reviewed promptly by Lessor to insure that there is no
waste of economically recoverable mineral reserves pursuant to the plan of
operations, as modified, and Lessor shall notify lessee in writing of its
approval or modification of the proposed modification. Modifications shall be
deemed approved by Lessor if Lessor has not otherwise notified Lessee within
thirty (30) days of filing.

 

  13.4 Mine Maps. Lessee shall maintain clear, accurate, and detailed maps of
all actual and planned operations. Such maps shall be certified by an engineer
or geologist who is professionally licensed by the State of Utah or by a state
having a reciprocal licensing agreement with the State of Utah. Lessee shall
provide copies of such maps to Lessor upon request.

 

  13.5 Good Mining Practices. Lessee shall conduct exploration and mining
operations on the Leased Premises in accordance with standard industry operating
practices, and shall avoid waste of economically recoverable leased substances.
Lessee shall comply with all regulations and directives of the Mine Safety and
Health Administration or applicable agencies for the health and safety of
employees and workers.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 11

 

  13.6 Unitization/Commingling: With the consent and approval of the Lessor,
Lessee may commit the Leasehold estate under this lease to a unit, cooperative
development arrangement or other plan of development of the Leasehold herein,
with corresponding estate in other State land, Federal Lands, privately owned
lands, or Indian lands. If only a portion of the lands covered by this lease
shall be committed to a unit or other cooperative plan of development, Lessor
may segregate the land area and issue a separate lease for each portion. In the
event of unitization (or other cooperative development arrangement) of the
leasehold estate herein described or some portion thereof with the corresponding
leasehold estate in other land the provisions of Paragraph 10 hereof shall be
deemed modified as far as essential to be in harmony with such unit agreement.

 

14. EQUIPMENT; RESTORATION.

 

  14.1 Equipment. Upon termination of this Lease, Lessee shall remove, and shall
have the right to remove, all improvements, equipment, stockpiles, and dumps
from the Leased Premises within six (6) months. All improvements and equipment
remaining on the Leased Premises after six (6) months may be deemed forfeited to
Lessor upon written notice of such forfeiture to Lessee.

 

  14.2 Restoration and Reclamation. Upon termination of this Lease, Lessee shall
reclaim the Leased Premises by properly plugging and abandoning all wellbores,
removing structures, equipment and debris, recontouring the leased premises to
their approximate original contour, and revegetating the premises, all subject
to the approval of Lessor, which shall not be unreasonably withheld. Lessee
shall further abate any hazardous condition on or associated with the Leased
Premises. Lessee and representatives of all governmental agencies having
jurisdiction shall have the right to re-enter the Leased Premises for
reclamation purposes for a reasonable period after termination of the Lease.

 

15. MULTIPLE MINERAL DEVELOPMENT. The Utah School and Institutional Trust Lands
Administration may designate any lands under its authority as a Multiple Mineral
Development Area (MMD). In designated MMDs the Lessor may require in addition to
the terms and conditions of this lease such stipulations or restrictions as may
be necessary in the determination of the Director to integrate and coordinate
the operations of lessees having an interest in the lands in order to conserve
natural resource and optimize revenues to the trust-land beneficiaries.

 

16. DEFAULT

 

  16.1 Notice of Default; Termination. Upon Lessee’s violation of or failure to
comply with any of the terms, conditions or covenants set forth in this Lease,
Lessor shall notify Lessee of such default by registered or certified mail,
return receipt requested, at the last address for Lessee set forth in Lessor’s
files. Lessee shall then have thirty (30) days, or such longer period as may be
granted in writing by Lessor, to either cure the default or request a hearing
pursuant to the Lessor’s administrative adjudication rules. In the event Lessee
fails to cure the default or request a hearing within the specified time period,
Lessor may cancel this Lease without further notice to or appeal by Lessee.

 

  16.2

Effect of Termination. The termination of this Lease for any reason, whether
through expiration, cancellation or relinquishment, shall not limit the rights
of the Lessor to recover any royalties and/or damages for which Lessee may be
liable, to recover on any bond on file, or to seek injunctive relief to enjoin
continuing violations of the Lease terms. No



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 12

 

 

remedy or election under this Lease shall be deemed exclusive, but shall,
wherever possible, be cumulative with all other remedies available under this
Lease, at law, or in equity. Lessee shall surrender the Leased Premises upon
termination; however, the obligations of Lessee with respect to reclamation,
indemnification and other continuing covenants imposed by this Lease shall
survive the termination. All fees, rentals and monies of any type previously
paid by the Lessee to the Lessor are forfeited to the trust.

 

17. MISCELLANEOUS PROVISIONS.

 

  17.1 Indemnity. Except as limited by paragraph 7.2, Inspection, Lessee shall
indemnify and hold Lessor harmless for, from and against each and every claim,
demand, liability, loss, cost, damage and expense, including, without
limitation, attorneys’ fees and court costs, arising in any way out of Lessee’s
occupation and use of the Leased Premises, including without limitation claims
for death, personal injury, property damage, and unpaid wages and benefits.
Lessee further agrees to indemnify and hold Lessor harmless for, from and
against all claims, demands, liabilities, damages and penalties arising out of
any failure of Lessee to comply with any of Lessee’s obligations under this
Lease, including without limitation reasonable attorneys’ fees and court costs.
Lessee may be required to obtain insurance in a type and in an amount acceptable
to Lessor, naming the Trust Lands Administration, its employees, its Board of
trustees and the State of Utah as co-insured parties under the policy.

 

  17.2 Interest. Interest shall accrue and be payable on all obligations arising
under this Lease at such current rate as may from time to time be enacted by
regulation. Interest shall accrue and be payable, without necessity of demand,
from the date each such obligation shall arise.

 

  17.3 Suspension. In the event that Lessor in its reasonable discretion
determines that suspension is necessary in the interests of conservation of the
leased substances; that prevailing market conditions for the leased substances
render continued operation of the subject property uneconomic, or if Lessee has
been prevented from performing any of its obligations or responsibilities under
this Lease or from conducting operations by labor strikes, fires, floods,
explosions, riots, acts of terrorism, any unusual mining casualties or
conditions, Acts of God, government restrictions or orders, severe weather
conditions, or other extraordinary events beyond its control, then the time for
performance of this Lease by Lessee shall be suspended during the continuance of
such conditions or acts which prevent performance, excepting any payments due
and owing to Lessor.

 

  17.4 Consent to Suit; Jurisdiction. This Lease shall be governed by the laws
of the State of Utah. Lessor and Lessee agree that all disputes arising out of
this Lease shall be litigated only in the Third Judicial District Court for Salt
Lake County, Utah, and Lessee consents to the jurisdiction of such court. Lessee
shall not bring any action against Lessor without exhaustion of available
administrative remedies and compliance with applicable requirements of the Utah
Governmental Immunity Act.

 

  17.5 No Waiver. No waiver of the breach of any provision of this Lease shall
be construed as a waiver of any preceding or succeeding breach of the same or
any other provision of this Lease, nor shall the acceptance of rentals or
royalties by Lessor during any period of time in which Lessee is in default be
deemed to be a waiver of such default.

 

  17.6 Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 13

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date
hereinabove first written.

 

           

THE STATE OF UTAH, acting by and through the

SCHOOL AND INSTITUTIONAL TRUST LANDS
ADMINISTRATION (“LESSOR”)

APPROVED AS TO FORM:      

MARK L. SHURTLEFF

    KEVIN S. CARTER, DIRECTOR     ATTORNEY GENERAL             By:  

/s/ Thomas B. Faddies

By:  

/s/ Mark L. Shurtleff

      THOMAS B. FADDIES Form Approved:
        6/10/08                                                    ASSISTANT
DIRECTOR/MINERALS         School & Institutional Trust Lands Administration -
LESSOR       LESSEE:       By:  

/s/ Brent M. Cook

      Its:  

CEO

 

STATE OF UTAH       )       : COUNTY OF SALT LAKE       )

On the              day of                     , 20     , personally appeared
before me THOMAS B. FADDIES who duly sworn did say that he is Assistant Director
of the School & Institutional Trust Lands Administration of the State of Utah
and the signer of the above instrument, who duly acknowledged that he executed
the same.

Given under my hand and seal this              day of                     ,
20     .

 

  



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 14

 

NOTARY PUBLIC, residing at:

My Commission Expires:

 

STATE OF       )       : COUNTY OF       )

On the 11th day of June, 2008, personally appeared before me Thomas Faddies,
signer of the above instrument, who duly acknowledged to me that he executed the
same.

Given under my hand and seal this 11th day of June, 2008.

 

/s/ Alice K. Kearney

NOTARY PUBLIC, residing at:

My Commission Expires: 5/25/2010

 

STATE OF UTAH       )       : COUNTY OF UTAH       )

On the 9th day of June, 2008, personally appeared before me Brent M. Cook, who
being duly sworn did say that he is an officer of Raser Technologies, Inc. and
that said instrument was signed in behalf of said corporation by resolution of
its Board of Directors, and said Brent M. Cook acknowledged to me that said
corporation executed the same.

Given under my hand and seal this 9th day of June, 2008.

 

/s/ Michael Simonson

NOTARY PUBLIC, residing at:

My Commission Expires:

Expires: